ICJ_125_FrontierDispute_BEN_NER_2004-07-09_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DU DIFFÉREND FRONTALIER

(BÉNIN/NIGER)

ORDONNANCE DU 9 JUILLET 2004

2004

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE FRONTIER DISPUTE

(BENIN/NIGER)

ORDER OF 9 JULY 2004
 

Mode officiel de citation:
Différend frontalier (Bénin/ Niger ),
ordonnance du 9 juillet 2004,
CLS. Recueil 2004, p. 133

Official citation:

Frontier Dispute (Benin/ Niger),
Order of 9 July 2004,
LCJ. Reports 2004, p. 133

 

N° de vente:
Sales number

ISSN 0074-4441
ISBN 92-1-070992-6

 

882

 

 

 
9 JUILLET 2004

ORDONNANCE
DIFFEREND FRONTALIER
(BENIN/NIGER)
FRONTIER DISPUTE
(BENIN/NIGER)
9 JULY 2004

ORDER
133

INTERNATIONAL COURT OF JUSTICE

YEAR 2004

9 July 2004

CASE CONCERNING
THE FRONTIER DISPUTE

(BENIN/NIGER)

ORDER

The President of the Chamber of the International. Court of Justice
formed to deal with the case concerning the Frontier Dispute (Benin/ Niger),

2004
9 July
General List
No. 125

Having regard to Article 48 of the Statute of the Court, and to .

Articles 18, paragraph 3, 44 and 92 of the Rules of Court,

Having regard to the Special Agreement signed by the Republic of
Benin and-the Republic of Niger on 15 June 2001 and having entered into
force on 11 April 2002, by which the Governments of those two States
agreed to submit.to a Chamber of the Court a dispute concerning “the
definitive delimitation of the whole boundary between them”,

Having regard to the Order of 27 November 2002, whereby the Court
fixed 27 August 2003 as the time-limit for the filing of a Memorial by
each of the Parties and the Order of 11 September 2003, whereby the
President of the Chamber fixed 28 May 2004 as the time-limit for the
filing of a Counter-Memorial by each of the Parties;

Whereas the Memorials and the Counter-Memorials of Benin and
Niger have been filed within the above time-limits;

Whereas Article 3, paragraph 1 (c), of the above-mentioned Special
Agreement provides for the filing of any other pleading as requested by
either of the Parties and authorized by the Chamber, or as directed by the
Chamber;

Whereas at a meeting between the President of the Chamber and the
representatives of the Parties held on 2 July 2004, at which the views of

4
FRONTIER DISPUTE (ORDER 9 VII 04) 134

the Parties on the further procedure were ascertained, both Parties
expressed the wish to be authorized to submit a third pleading and
made known their views on the time-limit which should be fixed for that
purpose;

Taking account of the agreement of the Parties and the specific circum-
stances of the case,

Authorizes the filing of a Reply by each Party;

Fixes 17 December 2004 as the time-limit for the filing of those plead-
ings; and
Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this ninth day of July, two thousand and
four, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Republic of
Benin and the Government of the Republic of Niger, respectively.

(Signed) Gilbert GUILLAUME,
President of the Chamber.

(Signed) Philippe COUVREUR,
Registrar.

 
